UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7932


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK BELLAMY, a/k/a Big Mark,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-3)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Bellamy, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark     Bellamy     appeals   the   district    court’s    orders

denying   his    motion   to    compel   and   denying    his   motion   for

reconsideration.     We have reviewed the record and the district

court’s orders and affirm for the reasons cited by the district

court.    See United States v. Bellamy, No. 4:03-cr-00474-CWH-3

(D.S.C. Aug. 9, 2013, Nov. 20, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2